NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE "SUBSCRIPTION AGREEMENT") RELATES HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD,
DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS (AS THAT TERM IS
DEFINED IN REGULATION S UNDER THE 1933 ACT) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS.

CONFIDENTIAL

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

TO:

CounterPath Solutions, Inc. (the "Company")

Suite 300, One Bentall Centre, 505 Burrard Street

Vancouver, British Columbia, Canada V7X 1M3

PURCHASE OF SHARES

1.

Subscription

1.1                         On the basis of the representations and warranties
and subject to the terms and conditions set forth herein, the undersigned (the
"Subscriber") hereby irrevocably subscribes for and agrees to purchase shares of
the Company's common stock (the "Shares") at a price of $0.40 per Share (such
subscription and agreement to purchase being the "Subscription"), for an
aggregate purchase price of US$_____________ (the "Subscription Proceeds"),
which Subscription Proceeds are tendered herewith, on the basis of the
representations and warranties and subject to the terms and conditions set forth
herein.

1.2                         The Company hereby agrees to sell, on the basis of
the representations and warranties and subject to the terms and conditions set
forth herein, to the Subscriber the Shares. Subject to the terms hereof, the
Subscription Agreement will be effective upon its acceptance by the Company.

1.3                         Unless otherwise provided, all dollar amounts
referred to in this Subscription Agreement are in lawful money of the United
States of America.

2.

Payment

2.1                         The Subscription Proceeds must accompany this
Subscription and shall be paid by certified cheque or bank draft drawn on a
Canadian chartered bank, and made payable and delivered to the Company.
Alternatively, the Subscription Proceeds may be wired to the Company or its
lawyers pursuant to wiring instructions that will be provided to the Subscriber
upon request. If the funds are wired to the Company's lawyers, those lawyers are
authorized to immediately deliver the funds to the Company.

2.2                         The Subscriber acknowledges and agrees that this
Subscription Agreement, the Subscription Proceeds and any other documents
delivered in connection herewith will be held on behalf of the Company. In the
event that this Subscription Agreement is not accepted by the Company for
whatever reason, which the Company expressly reserves the right to do, within 45
days of the delivery of an executed Subscription Agreement by the Subscriber,
this Subscription Agreement, the Subscription Proceeds (without interest
thereon) and any other documents delivered in connection herewith will be
returned to the Subscriber at the address of the Subscriber as set forth in this
Subscription Agreement.

 



 


--------------------------------------------------------------------------------



- 2 -

 

 

2.3                         Where the Subscription Proceeds are paid to the
Company, the Company is entitled to treat such Subscription Proceeds as an
interest free loan to the Company until such time as the Subscription is
accepted and the certificates representing the Shares have been issued to the
Subscriber.

3.

Documents Required from Subscriber

3.1                         The Subscriber must complete, sign and return to the
Company the following documents:

 

(a)

two (2) executed copies of this Subscription Agreement;

 

(b)

an Accredited Investor Questionnaire in the form attached as Exhibit A (the
"U.S. Questionnaire"); and

 

(c)

an Investor Questionnaire (together with the U.S. Questionnaire, the
"Questionnaires") in the form attached as Exhibit B.

3.2                         The Subscriber shall complete, sign and return to
the Company as soon as possible, on request by the Company, any additional
documents, questionnaires, notices and undertakings as may be required by any
regulatory authorities and applicable law.

4.

Conditions and Closing

4.1                         Subject to Section 4.2 of this Agreement, closing of
the purchase and sale of the Shares shall occur on or before June 30, 2007, or
on such other date as may be determined by the Company in its sole discretion
(the "Closing Date"). The Subscriber acknowledges that Shares may be issued to
other subscribers under this offering (the "Offering") before or after the
Closing Date. The Company, may, at its discretion, elect to close the Offering
in one or more closings, in which event the Company may agree with one or more
subscribers (including the Subscriber hereunder) to complete delivery of the
Shares to such subscriber(s) against payment therefore at any time on or prior
to the Closing Date.

4.2                         The obligations of the Company and the Subscriber to
consummate the sale of the Shares is subject to the satisfaction or written
waiver by the Company and the Subscriber, at or before the Closing Date, of each
of the following conditions:

 

(a)

the Company completing the acquisition of New Heights Software Corporation; and

 

(b)

all holders of convertible debentures issued by the Company agreeing to convert
such convertible debentures into shares of the Company's common stock.

5.

Acknowledgements and Agreements of Subscriber

5.1                         The Subscriber acknowledges and agrees that:

 

(a)

none of the Shares have been or will be registered under the 1933 Act, or under
any state securities or "blue sky" laws of any state of the United States, and,
unless so registered, may not be offered or sold in the United States or,
directly or indirectly, to U.S. Persons, as that term is defined in Regulation S
under the 1933 Act ("Regulation S"), except in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933
Act, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act and in each case only in accordance
with applicable state and provincial securities laws;

 

(b)

other than as contemplated herein, the Subscriber acknowledges that the Company
has not undertaken, and will have no obligation, to register any of the Shares
under the 1933 Act;

 



 


--------------------------------------------------------------------------------



- 3 -

 

 

 

(c)

by completing the Questionnaire, the Subscriber is representing and warranting
that the Subscriber satisfies one of the categories of registration and
prospectus exemptions provided in National Instrument 45-106 ("NI 45-106")
adopted by the British Columbia Securities Commission (the "BCSC");

 

(d)

the decision to execute this Subscription Agreement and acquire the Shares
agreed to be purchased hereunder has not been based upon any oral or written
representation as to fact or otherwise made by or on behalf of the Company and
such decision is based entirely upon a review of any public information which
has been filed by the Company with the Securities and Exchange Commission
("SEC") in compliance, or intended compliance, with applicable securities
legislation;

 

(e)

the Subscriber and the Subscriber's advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Company in connection with the
distribution of the Shares hereunder, and to obtain additional information, to
the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information about the Company;

 

(f)

the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the Shares
hereunder have been made available for inspection by the Subscriber, the
Subscriber's lawyer and/or advisor(s);

 

(g)

the Company is entitled to rely on the representations and warranties of the
Subscriber contained in this Subscription Agreement and the Questionnaires and
the Subscriber will hold harmless the Company from any loss or damage it or they
may suffer as a result of the Subscriber's failure to correctly complete this
Subscription Agreement or the Questionnaires;

 

(h)

the Subscriber will indemnify and hold harmless the Company and, where
applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained in this Subscription Agreement, the
Questionnaires or in any document furnished by the Subscriber to the Company in
connection herewith being untrue in any material respect or any breach or
failure by the Subscriber to comply with any covenant or agreement made by the
Subscriber to the Company in connection therewith;

 

(i)

none of the Shares are listed on any stock exchange or automated dealer
quotation system and no representation has been made to the Subscriber that any
of the Shares will become listed on any stock exchange or automated dealer
quotation system, except that currently the common shares of the Company are
quoted for trading on the National Association of Securities Dealers Inc.'s OTC
Bulletin Board (the "OTCBB");

 

(j)

the Company will refuse to register any transfer of the Shares not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act and in accordance with any
other applicable securities laws;

 

(k)

the Subscriber has been advised to consult the Subscriber's own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Shares and with respect to applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:

 



 


--------------------------------------------------------------------------------



- 4 -

 

 

 

(i)

any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Shares hereunder, and

 

(ii)

applicable resale restrictions;

 

(l)

in addition to resale restrictions imposed under U.S. securities laws, there are
additional restrictions on the Subscriber's ability to resell in Canada any of
the Shares under the Securities Act (British Columbia) (the "B.C. Act") and
Multilateral Instrument 45-102 adopted by the BCSC;

 

(m)

the Company has advised the Subscriber that the Company is relying on an
exemption from the requirements to provide the Subscriber with a prospectus to
issue the Shares and, as a consequence of acquiring the Shares pursuant to such
exemption certain protections, rights and remedies provided by the applicable
securities legislation of British Columbia including statutory rights of
rescission or damages, will not be available to the Subscriber;

 

(n)

neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of any of the Shares;

 

(o)

no documents in connection with the sale of the Shares hereunder have been
reviewed by the SEC or any state securities administrators;

 

(p)

there is no government or other insurance covering any of the Shares;

 

(q)

this Subscription Agreement is not enforceable by the Subscriber unless it has
been accepted by the Company.

6.

Representations, Warranties and Covenants of the Subscriber

6.1                         The Subscriber hereby represents and warrants to and
covenants with the Company (which representations, warranties and covenants
shall survive the Closing) that:

 

(a)

it has the legal capacity and competence to enter into and execute this
Subscription Agreement and to take all actions required pursuant hereto and, if
the Subscriber is a corporate entity, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Subscriber;

 

(b)

the entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law applicable to, or the constating documents of, the
Subscriber or of any agreement, written or oral, to which the Subscriber may be
a party or by which the Subscriber is or may be bound;

 

(c)

the Subscriber has duly executed and delivered this Subscription Agreement and
it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber;

 

(d)

the Subscriber has received and carefully read this Subscription Agreement;

 

(e)

the Subscriber is resident in the jurisdiction set out under the heading "Name
and Address of Subscriber" on the signature page of this Subscription Agreement;

 

(f)

the Subscriber:

 

(i)

is knowledgeable of, or has been independently advised as to, the applicable
securities laws of the securities regulators having application in the
jurisdiction in which the

 



 


--------------------------------------------------------------------------------



- 5 -

 

Subscriber is resident (the "International Jurisdiction") which would apply to
the acquisition of the Shares,

 

(ii)

is purchasing the Shares pursuant to exemptions from prospectus or equivalent
requirements under applicable securities laws or, if such is not applicable, the
Subscriber is permitted to purchase the Shares under the applicable securities
laws of the securities regulators in the International Jurisdiction without the
need to rely on any exemptions,

 

(iii)

acknowledges that the applicable securities laws of the authorities in the
International Jurisdiction do not require the Company to make any filings or
seek any approvals of any kind whatsoever from any securities regulator of any
kind whatsoever in the International Jurisdiction in connection with the issue
and sale or resale of any of the Shares, and

 

(iv)

represents and warrants that the acquisition of the Shares by the Subscriber
does not trigger:

 

A.

any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction, or

 

B.

any continuous disclosure reporting obligation of the Company in the
International Jurisdiction, and

 

(v)

the Subscriber will, if requested by the Company, deliver to the Company a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (ii), (iii) and (iv)
above to the satisfaction of the Company, acting reasonably;

 

(g)

the Subscriber is acquiring the Shares as principal for investment only and not
with a view to resale or distribution;

 

(h)

the Subscriber is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the entire investment;

 

(i)

the Subscriber has made an independent examination and investigation of an
investment in the Shares and the Company and has depended on the advice of its
legal and financial advisors and agrees that the Company will not be responsible
in any way whatsoever for the Subscriber's decision to invest in the Shares and
the Company;

 

(j)

the Subscriber (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Shares for an indefinite period of time;

 

(k)

the Subscriber understands and agrees that the Company and others will rely upon
the truth and accuracy of the acknowledgements, representations and agreements
contained in this Subscription Agreement and the Questionnaires and agrees that
if any of such acknowledgements, representations and agreements are no longer
accurate or have been breached, the Subscriber shall promptly notify the
Company;

 

(l)

the Subscriber (i) is able to fend for him/her/itself in the Subscription; (ii)
has such knowledge and experience in business matters as to be capable of
evaluating the merits and risks of its prospective investment in the Shares; and
(iii) has the ability to bear the economic risks of its prospective investment
and can afford the complete loss of such investment;

 

(m)

the Subscriber understands and agrees that none of the Shares have been
registered under the 1933 Act, or under any state securities or "blue sky" laws
of any state of the United States, and, unless

 



 


--------------------------------------------------------------------------------



- 6 -

 

so registered, may not be offered or sold in the United States or, directly or
indirectly, to U.S. Persons except in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933
Act, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act and in each case only in accordance
with applicable state and provincial securities laws;

 

(n)

by completing the Questionnaires, the Subscriber is representing and warranting
that it is an "accredited investor" as that term is defined in Regulation D of
the 1933 Act and NI 45-106;

 

(o)

all information contained in the Questionnaires is complete and accurate and may
be relied upon by the Company, and the Subscriber will notify the Company
immediately of any material change in any such information occurring prior to
the closing of the purchase of the Shares;

 

(p)

the Subscriber is not an underwriter of, or dealer in, the common shares of the
Company, nor is the Subscriber participating, pursuant to a contractual
agreement or otherwise, in the distribution of the Shares;

 

(q)

the Subscriber understands and agrees that the Company will refuse to register
any transfer of the Shares not made in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933 Act
or pursuant to an available exemption from the registration requirements of the
1933 Act;

 

(r)

the Subscriber is not aware of any advertisement of any of the Shares and is not
acquiring the Shares as a result of any form of general solicitation or general
advertising including advertisements, articles, notices or other communications
published in any newspaper, magazine or similar media or broadcast over radio or
television, or any seminar or meeting whose attendees have been invited by
general solicitation or general advertising;

 

(s)

no person has made to the Subscriber any written or oral representations:

 

(i)

that any person will resell or repurchase any of the Shares;

 

(ii)

that any person will refund the purchase price of any of the Shares;

 

(iii)

as to the future price or value of any of the Shares; or

 

(iv)

that any of the Shares will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Shares of the Company on any stock exchange or
automated dealer quotation system, except that currently certain market makers
make market in the common shares of the Company on the OTCBB; and

 

(t)

the Subscriber acknowledges and agrees that the Company shall not consider the
Subscriber's Subscription for acceptance unless the undersigned provides to the
Company, along with an executed copy of this Subscription Agreement:

 

(i)

a fully completed and executed Questionnaire in the form attached hereto as
Exhibits A and B, and

 

(ii)

such other supporting documentation that the Company or its legal counsel may
request to establish the Subscriber's qualification as a qualified investor.

6.2                         In this Subscription Agreement, the term "U.S.
Person" shall have the meaning ascribed thereto in Regulation S promulgated
under the 1933 Act and for the purpose of the Subscription Agreement includes
any person in the United States.

 



 


--------------------------------------------------------------------------------



- 7 -

 

 

7.

Representations and Warranties will be Relied Upon by the Company

7.1                         The Subscriber acknowledges that the representations
and warranties contained herein are made by it with the intention that such
representations and warranties may be relied upon by the Company and its legal
counsel in determining the Subscriber's eligibility to purchase the Shares under
applicable securities legislation, or (if applicable) the eligibility of others
on whose behalf it is contracting hereunder to purchase the Shares under
applicable securities legislation. The Subscriber further agrees that by
accepting delivery of the certificates representing the Shares on the Closing
Date, it will be representing and warranting that the representations and
warranties contained herein are true and correct as at the Closing Date with the
same force and effect as if they had been made by the Subscriber on the Closing
Date and that they will survive the purchase by the Subscriber of the Shares and
will continue in full force and effect notwithstanding any subsequent
disposition by the Subscriber of such securities.

8.

Piggyback Registration Rights

8.1                         If the Company determines to proceed with the
preparation and filing with the SEC of a registration statement (the
"Registration Statement") relating to an offering for its own account or the
account of others under the 1933 Act of any of its common shares, other than on
Form S-4 or Form S-8 (each as promulgated under the 1933 Act) or its then
equivalents relating to equity securities issuable in connection with stock
option or other employee benefit plans, the Company shall send to the Subscriber
written notice of such determination and, if within thirty (30) days after
receipt of such notice, the Subscriber shall so request in writing, the Company
will cause the registration under the 1933 Act of the Shares and (the
"Registrable Securities"), provided that if at any time after giving written
notice of its intention to register any of its common shares and prior to the
effective date of the registration statement filed in connection with such
registration, the Company shall determine for any reason not to register or to
delay registration of such common shares, the Company may, at its election, give
written notice of such determination to the Subscriber and, thereupon, (i) in
the case of a determination not to register, shall be relieved of its obligation
to register the Registrable Securities in connection with such registration, and
(ii) in the case of a determination to delay registering, shall be permitted to
delay registering the Registrable Securities for the same period as the delay in
registering such other common shares. The Company shall include in such
registration statement all or any part of the Registrable Securities provided
however that the Company shall not be required to register any Shares that are
eligible for sale pursuant to Rule 144(k) of the 1933 Act. Notwithstanding any
other provision in this Section 8, if the Company receives a comment from the
SEC which effectively results in the Company having to reduce the number of
Registrable Securities included on such Registration Statement, then the Company
may, in its sole discretion, reduce on a pro rata basis the number of
Registrable Securities to be included in such Registration Statement.

8.2                         In connection with each Registration Statement
described in this Section 8, the Subscriber will furnish to the Company in
writing such information and representation letters with respect to itself and
the proposed distribution by it as reasonably shall be necessary in order to
assure compliance with federal and applicable state securities laws. The Company
may require the Subscriber to furnish to the Company a certified statement as to
the number of shares of common stock beneficially owned by the Subscriber and
the name of the natural person thereof that has voting and dispositive control
over the Shares.

8.3                         All fees and expenses incident to the performance of
or compliance with the filing of the Registration Statement shall be borne by
the Company whether or not any Registrable Securities are sold pursuant to the
Registration Statement. The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses (A) with respect to filings
required to be made with the OTC Bulletin Board or other exchange or quotation
service on which the common stock of the Company is then listed for trading, and
(B) in compliance with applicable state securities or Blue Sky laws), (ii)
printing expenses (including, without limitation, expenses of printing
certificates for Registrable Securities and of printing prospectuses if the
printing of prospectuses is reasonably requested by the holders of a majority of
the Registrable Securities included in the Registration Statement), (iii)
messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel for the Company, (v) 1933 Act liability insurance, if the Company so
desires such insurance, and (vi) fees and expenses of all other persons retained
by the Company in connection with the filing of the Registration Statement. In
addition, the Company shall be responsible for all of its internal expenses
incurred in connection with the filing of the Registration Statement (including,
without limitation,

 



 


--------------------------------------------------------------------------------



- 8 -

 

all salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange, if applicable. In no event shall the Company be responsible
for any broker or similar commissions or, except to the extent provided for
hereunder, any legal fees or other costs of the Subscriber.

8.4                         The Company shall, notwithstanding any termination
of this Subscription Agreement, indemnify and hold harmless the Subscriber, its
officers, directors, agents and employees, and each person who controls the
Subscriber (within the meaning of Section 15 of the 1933 Act or Section 20 of
the 1934 Act) and the officers, directors, agents and employees of each such
controlling person, to the fullest extent permitted by applicable law, from and
against any and all losses, claims, damages, liabilities, costs (including,
without limitation, reasonable attorneys' fees) and expenses (collectively,
"Losses"), as incurred, arising out of or relating to any untrue or alleged
untrue statement of a material fact contained in the Registration Statement, or
in any amendment or supplement thereto or in any preliminary prospectus, or
arising out of or relating to any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
not misleading, except to the extent, but only to the extent, that (i) such
untrue statements or omissions are based solely upon information regarding the
Subscriber furnished in writing to the Company by the Subscriber expressly for
use therein, or to the extent that such information relates to the Subscriber or
the Subscriber's proposed method of distribution of Registrable Securities and
was reviewed and expressly approved in writing by the Subscriber expressly for
use in the Registration Statement, or in any amendment or supplement thereto or
(ii) the use by the Subscriber of an outdated or defective Registration
Statement after the Company has notified the Subscriber in writing that the
Registration Statement is outdated or defective.

8.5                         The Subscriber shall indemnify and hold harmless the
Company, its directors, officers, agents and employees, each person who controls
the Company (within the meaning of Section 15 of the 1933 Act and Section 20 of
the 1934 Act), and the directors, officers, agents or employees of such
controlling persons, to the fullest extent permitted by applicable law, from and
against all Losses, as incurred, to the extent arising out of or based solely
upon: (x) the Subscriber's failure to comply with the prospectus delivery
requirements of the 1933 Act or (y) any untrue or alleged untrue statement of a
material fact contained in any Registration Statement, or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading (i) to
the extent, but only to the extent, that such untrue statement or omission is
contained in any information so furnished in writing by the Subscriber to the
Company specifically for inclusion in the Registration Statement or (ii) to the
extent that such untrue statements or omissions are based solely upon
information regarding the Subscriber furnished in writing to the Company by the
Subscriber expressly for use therein, or (iii) to the extent that such
information relates to the Subscriber or the Subscriber's proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by the Subscriber expressly for use in the Registration Statement or
in any amendment or supplement thereto or (z) the use by the Subscriber of an
outdated or defective Registration Statement after the Company has notified the
Subscriber in writing that the Registration Statement is outdated or defective.
In no event shall the liability of the Subscriber hereunder be greater in amount
than the dollar amount of the net proceeds received by the Subscriber upon the
sale of the Registrable Securities giving rise to such indemnification
obligation.

8.6                         If a claim for indemnification hereunder is
unavailable to either the Company or the Subscriber (in each case, an
"Indemnified Party or Indemnified Parties", as applicable) (by reason of public
policy or otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties' relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Subscription, any reasonable attorneys' or
other reasonable fees or expenses incurred by such party in connection with any
proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this section was

 



 


--------------------------------------------------------------------------------



- 9 -

 

available to such party in accordance with its terms. The parties hereto agree
that it would not be just and equitable if contribution pursuant to this section
were determined by pro rata allocation or by any other method of allocation that
does not take into account the equitable considerations referred to in the
immediately preceding paragraph. Notwithstanding the provisions of this section,
no Subscriber shall be required to contribute, in the aggregate, any amount in
excess of the amount by which the proceeds actually received by the Subscriber
from the sale of the Registrable Securities subject to the proceeding exceeds
the amount of any damages that the Subscriber has otherwise been required to pay
by reason of such untrue or alleged untrue statement or omission or alleged
omission, except in the case of fraud by the Subscriber.

9.

Resale Restrictions

9.1                         The Subscriber acknowledges that any resale of the
Shares will be subject to resale restrictions contained in the securities
legislation applicable to the Subscriber or proposed transferee. The Subscriber
acknowledges that none of the Shares have been registered under the 1933 Act or
the securities laws of any state of the United States. None of the Shares may be
offered or sold in the United States unless registered in accordance with United
States federal securities laws and all applicable state and provincial
securities laws or exemptions from such registration requirements are available.

10.

Acknowledgement and Waiver

10.1                       The Subscriber has acknowledged that the decision to
acquire the Shares was solely made on the basis of publicly available
information. The Subscriber hereby waives, to the fullest extent permitted by
law, any rights of withdrawal, rescission or compensation for damages to which
the Subscriber might be entitled in connection with the distribution of any of
the Shares.

11.

Legending and Registration of Subject Securities

11.1                       The Subscriber hereby acknowledges that a legend may
be placed on the certificates representing the Shares to the effect that the
Shares represented by such certificates are subject to a hold period and may not
be traded until the expiry of such hold period except as permitted by applicable
securities legislation.

11.2                       The Subscriber hereby acknowledges and agrees to the
Company making a notation on its records or giving instructions to the registrar
and transfer agent of the Company in order to implement the restrictions on
transfer set forth and described in this Agreement.

12.

Collection of Personal Information

12.1                       The Subscriber acknowledges and consents to the fact
that the Company is collecting the Subscriber's personal information for the
purpose of fulfilling this Subscription Agreement and completing the Offering.
The Subscriber's personal information (and, if applicable, the personal
information of those on whose behalf the Subscriber is contracting hereunder)
may be disclosed by the Company to (a) stock exchanges or securities regulatory
authorities, (b) the Company's registrar and transfer agent, (c) Canadian tax
authorities, (d) authorities pursuant to the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada) and (e) any of the other
parties involved in the Offering, including legal counsel, and may be included
in record books in connection with the Offering. By executing this Subscription
Agreement, the Subscriber is deemed to be consenting to the foregoing
collection, use and disclosure of the Subscriber's personal information (and, if
applicable, the personal information of those on whose behalf the Subscriber is
contracting hereunder) and to the retention of such personal information for as
long as permitted or required by law or business practice. Notwithstanding that
the Subscriber may be purchasing Shares as agent on behalf of an undisclosed
principal, the Subscriber agrees to provide, on request, particulars as to the
identity of such undisclosed principal as may be required by the Company in
order to comply with the foregoing.

 



 


--------------------------------------------------------------------------------



- 10 -

 

 

13.

British Columbia Resale Restriction

13.1                       The Subscriber acknowledges that the Shares are
subject to resale restrictions in British Columbia and may not be traded in
British Columbia except as permitted by the B.C. Act and the rules made
thereunder.

13.2                       Pursuant to Multilateral Instrument 45-102, as
adopted by the BCSC, a subsequent trade in the Shares will be a distribution
subject to the prospectus and registration requirements of applicable Canadian
securities legislation (including the B.C. Act) unless certain conditions are
met, which conditions include a hold period (the "Canadian Hold Period") that
shall have elapsed from the date on which the Shares were issued to the
Subscriber and, during the currency of the Canadian Hold Period, any certificate
representing the Shares is to be imprinted with a restrictive legend (the
"Canadian Legend").

13.3                       By executing and delivering this Agreement, the
Subscriber will have directed the Company not to include the Canadian Legend on
any certificates representing the Shares to be issued to the Subscriber.

13.4                       As a consequence, the Subscriber will not be able to
rely on the resale provisions of Multilateral Instrument 45-102, and any
subsequent trade in any of the Shares during or after the Canadian Hold Period
will be a distribution subject to the prospectus and registration requirements
of Canadian securities legislation, to the extent that the trade is at that time
subject to any such Canadian securities legislation.

14.

Costs

14.1                       The Subscriber acknowledges and agrees that all costs
and expenses incurred by the Subscriber (including any fees and disbursements of
any special counsel retained by the Subscriber) relating to the purchase of the
Shares shall be borne by the Subscriber.

15.

Governing Law

15.1                         This Subscription Agreement is governed by the laws
of the Province of British Columbia.

16.

Currency

16.1                       Any reference to currency is to the currency of the
United States of America unless otherwise indicated.

17.

Survival

17.1                       This Subscription Agreement, including without
limitation the representations, warranties and covenants contained herein, shall
survive and continue in full force and effect and be binding upon the parties
hereto notwithstanding the completion of the purchase of the Shares by the
Subscriber pursuant hereto.

18.

Assignment

18.1                         This Subscription Agreement is not transferable or
assignable.

19.

Severability

19.1                       The invalidity or unenforceability of any particular
provision of this Subscription Agreement shall not affect or limit the validity
or enforceability of the remaining provisions of this Subscription Agreement.

20.

Entire Agreement

20.1                       Except as expressly provided in this Subscription
Agreement and in the agreements, instruments and other documents contemplated or
provided for herein, this Subscription Agreement contains the entire agreement
between the parties with respect to the sale of the Shares and there are no
other terms, conditions,

 



 


--------------------------------------------------------------------------------



- 11 -

 

representations or warranties, whether expressed, implied, oral or written, by
statute or common law, by the Company or by anyone else.

21.

Notices

21.1                       All notices and other communications hereunder shall
be in writing and shall be deemed to have been duly given if mailed or
transmitted by any standard form of telecommunication. Notices to the Subscriber
shall be directed to the address on the signature page of this Subscription
Agreement and notices to the Company shall be directed to it at Suite 300 One
Bentall Centre, 505 Burrard Street, Vancouver, British Columbia, Canada V7X 1M3.

22.

Counterparts and Electronic Means

22.1                       This Subscription Agreement may be executed in any
number of counterparts, each of which, when so executed and delivered, shall
constitute an original and all of which together shall constitute one
instrument. Delivery of an executed copy of this Agreement by electronic
facsimile transmission or other means of electronic communication capable of
producing a printed copy will be deemed to be execution and delivery of this
Agreement as of the date hereinafter set forth.

IN WITNESS WHEREOF the Subscriber has duly executed this Subscription Agreement
as of the date of acceptance by the Company.

_________________________________

(Name of Subscriber – Please type or print)

_________________________________

(Signature and, if applicable, Office)

_________________________________

(Address of Subscriber)

_________________________________

(City, State or Province, Postal Code of Subscriber)

_________________________________

(Country of Subscriber)

 



 


--------------------------------------------------------------------------------



- 12 -

 

 

A C C E P T A N C E

The above-mentioned Subscription Agreement in respect of the Shares are hereby
accepted by CounterPath Solutions, Inc.

DATED at Vancouver, British Columbia, the _______ day of May, 2007.

COUNTERPATH SOLUTIONS, INC.

 

 

Per:

_________________________________

 

Authorized Signatory

 



 


--------------------------------------------------------------------------------



 

 

EXHIBIT A

ACCREDITED INVESTOR QUESTIONNAIRE

All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Subscription Agreement.

This Questionnaire is for use by the Subscriber who has indicated an interest in
purchasing the Shares to be issued by CounterPath Solutions, Inc. (the
"Company"). The purpose of this Questionnaire is to assure the Company that the
Subscriber will meet the standards imposed by the United States Securities Act
of 1933 (the "1933 Act") and the appropriate exemptions of applicable state
securities laws. The Company will rely on the information contained in this
Questionnaire for the purposes of such determination. The Shares will not be
registered under the 1933 Act in reliance upon the exemption from registration
afforded by Section 3(b) and/or Section 4(2) and Regulation D of the 1933 Act.
This Questionnaire is not an offer of the Shares or any other securities of the
Company in any state other than those specifically authorized by the Company.

All information contained in this Questionnaire will be treated as confidential.
However, by signing and returning this Questionnaire, the Subscriber agrees
that, if necessary, this Questionnaire may be presented to such parties as the
Company deems appropriate to establish the availability, under the 1933 Act or
applicable state securities law, of an exemption from registration in connection
with the sale of the Securities hereunder.

The Subscriber covenants, represents and warrants to the Company that it
satisfies one or more of the categories of "Accredited Investors", as defined by
Regulation D promulgated under the 1933 Act, as indicated below: (Please initial
in the space provide those categories, if any, of an "Accredited Investor" which
the Subscriber satisfies)

Category 1           An organization described in Section 501(c)(3) of the
United States Internal Revenue Code, a corporation, a Massachusetts or similar
business trust or partnership, not formed for the specific purpose of acquiring
the Securities, with total assets in excess of US $5,000,000;

____       Category 2           A natural person whose individual net worth, or
joint net worth with that person's spouse, on the date of purchase exceeds
US $1,000,000;

____       Category 3           A natural person who had an individual income in
excess of US $200,000 in each of the two most recent years or joint income with
that person's spouse in excess of US $300,000 in each of those years and has a
reasonable expectation of reaching the same income level in the current year;

____       Category 4            A "bank" as defined under Section (3)(a)(2) of
the 1933 Act or savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the 1933 Act acting in its individual or fiduciary
capacity; a broker dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934 (United States); an insurance company as defined in
Section 2(13) of the 1933 Act; an investment company registered under the
Investment Company Act of 1940 (United States) or a business development company
as defined in Section 2(a)(48) of such Act; a Small Business Investment Company
licensed by the U.S. Small Business Administration under Section 301(c) or (d)
of the Small Business Investment Act of 1958 (United States); a plan with total
assets in excess of $5,000,000 established and maintained by a state, a
political subdivision thereof, or an agency or instrumentality of a state or a
political subdivision thereof, for the benefit of its employees; an employee
benefit plan within the meaning of the Employee Retirement Income Security Act
of 1974 (United States) whose investment decisions are made by a plan fiduciary,
as defined in Section 3(21) of such Act, which is either a bank, savings and
loan association, insurance company or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000, or, if a
self-directed plan, whose investment decisions are made solely by persons that
are accredited investors;

____       Category 5            A private business development company as
defined in Section 202(a)(22) of the Investment Advisers Act of 1940 (United
States);

 



 


--------------------------------------------------------------------------------



- 2 -

 

 

____       Category 6            A director or executive officer of the Company;

____       Category 7           A trust with total assets in excess of
$5,000,000, not formed for the specific purpose of acquiring the Securities,
whose purchase is directed by a sophisticated person as described in
Rule 506(b)(2)(ii) under the 1933 Act;

____       Category 8           An entity in which all of the equity owners
satisfy the requirements of one or more of the foregoing categories;

Note that the Subscriber claiming to satisfy one of the above categories of
Accredited Investor may be required to supply the Company with a balance sheet,
prior years' federal income tax returns or other appropriate documentation to
verify and substantiate the Subscriber's status as an Accredited Investor.

If the Subscriber is an entity which initialled Category 8 in reliance upon the
Accredited Investor categories above, state the name, address, total personal
income from all sources for the previous calendar year, and the net worth
(exclusive of home, home furnishings and personal automobiles) for each equity
owner of the said entity:

The Subscriber hereby certifies that the information contained in this
Questionnaire is complete and accurate and the Subscriber will notify the
Company promptly of any change in any such information. If this Questionnaire is
being completed on behalf of a corporation, partnership, trust or estate, the
person executing on behalf of the Subscriber represents that it has the
authority to execute and deliver this Questionnaire on behalf of such entity.

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
______ day of May, 2007.

If a Corporation, Partnership or Other Entity:

If an Individual:

_________________________________

Print or Type Name of Entity

_________________________________

Signature of Authorized Signatory

_________________________________
Type of Entity

 

_________________________________
Signature

_________________________________
Print or Type Name

 

 



 


--------------------------------------------------------------------------------



 

 

EXHIBIT B

BRITISH COLUMBIA QUESTIONNAIRE

All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Subscription Agreement.

The purpose of this Questionnaire is to assure the Company that the Subscriber
will meet certain requirements of National Instrument 45-106 ("NI 45-106"). The
Company will rely on the information contained in this Questionnaire for the
purposes of such determination.

The Subscriber covenants, represents and warrants to the Company that:

 

1.

the Subscriber has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the transactions
detailed in the Subscription Agreement and the Subscriber is able to bear the
economic risk of loss arising from such transactions;

 

2.

the Subscriber is (tick one or more of the following boxes):

 





 

(A)

a director, executive officer, employee or control person of the Company or an
affiliate of the Company

[ ]

 

 

(B)

a spouse, parent, grandparent, brother, sister or child of a director, executive
officer, founder or control person of the Company or an affiliate of the Company

[ ]

 

 

(C)

a parent, grandparent, brother, sister or child of the spouse of a director,
executive officer, founder or control person of the Company or an affiliate of
the Company

[ ]

 

 

(D)

a close personal friend of a director, executive officer, founder or control
person of the Company

[ ]

 

 

(E)

a close business associate of a director, executive officer, founder or control
person of the Company or an affiliate of the Company

[ ]

 

 

(F)

an accredited investor

[ ]

 

 

(G)

a company, partnership or other entity of which a majority of the voting
securities are beneficially owned by, or a majority of the directors are,
persons described in paragraphs A to F

[ ]

 

 

(H)

a trust or estate of which all of the beneficiaries or a majority of the
trustees or executors are persons described in paragraphs A to F

[ ]

 

 

(I)

purchasing as principal Shares with an aggregate acquisition cost of not less
than CDN$150,000

[ ]

 

 

 

 


--------------------------------------------------------------------------------



- 4 -

 



 

 

3.

if the Subscriber has checked box B, C, D, E, G or H in paragraph 3 above, the
director, executive officer, founder or control person of the Company with whom
the undersigned has the relationship is:

_______________________________________________________________________________

(Instructions to Subscriber: fill in the name of each director, executive
officer, founder and control person which you have the above-mentioned
relationship with. If you have checked box G or H, also indicate which of A to F
describes the securityholders, directors, trustees or beneficiaries which
qualify you as box G or H and provide the names of those individuals. Please
attach a separate page if necessary).

 

4.

if the Subscriber has ticked box F in Section 2 above, the Subscriber satisfies
one or more of the categories of "accredited investor" (as that term is defined
in NI 45-106) indicated below (please check the appropriate box):

 

o

(a) a Canadian financial institution as defined in National Instrument 14-101,
or an authorized foreign bank listed in Schedule III of the Bank Act (Canada);

 

o

(b) the Business Development Bank of Canada incorporated under the Business
Development Bank Act (Canada);

 

o

(c) a subsidiary of any person referred to in any of the foregoing categories,
if the person owns all of the voting securities of the subsidiary, except the
voting securities required by law to be owned by directors of that subsidiary;

 

o

(d) an individual registered or formerly registered under securities legislation
in a jurisdiction of Canada, as a representative of a person or company
registered under securities legislation in a jurisdiction of Canada, as an
adviser or dealer, other than a limited market dealer registered under the
Securities Act (Ontario) or the Securities Act (Newfoundland);

 

o

(e) an individual registered or formerly registered under the securities
legislation of a jurisdiction of Canada as a representative of a person referred
to in paragraph (d);

 

o

(f) the government of Canada or a province, or any crown corporation or agency
of the government of Canada or a province;

 

o

(g) a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comite de gestion de la taxe scholaire de l'ile de
Montreal or an intermunicipal management board in Québec;

 

o

(h) a national, federal, state, provincial, territorial or municipal government
of or in any foreign jurisdiction, or any agency thereof;

 

o

(i) a pension fund that is regulated by either the Office of the Superintendent
of Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada;

 

o

(j) an individual who either alone or with a spouse beneficially owns, directly
or indirectly, financial assets (as defined in NI 45-106) having an aggregate
realizable value that, before taxes but net of any related liabilities, exceeds
CDN$1,000,000;

 

o

(k) an individual whose net income before taxes exceeded CDN$200,000 in each of
the two more recent calendar years or whose net income before taxes combined
with that of a

 



 


--------------------------------------------------------------------------------



- 5 -

 

spouse exceeded $300,000 in each of those years and who, in either case,
reasonably expects to exceed that net income level in the current calendar year;

 

o

(l) an individual who, either alone or with a spouse, has net assets of at least
CDN $5,000,000;

 

o

(m) a person, other than an individual or investment fund, that had net assets
of at least CDN$5,000,000 as reflected on its most recently prepared financial
statements;

 

o

(n) an investment fund that distributes it securities only to persons that are
accredited investors at the time of distribution, a person that acquires or
acquired a minimum of CDN$150,000 of value in securities, or a person that
acquires or acquired securities under Sections 2.18 or 2.19 of NI 45-106;

 

o

(o) an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt;

 

o

(p) a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be;

 

o

(q) a person acting on behalf of a fully managed account managed by that person,
if that person (i) is registered or authorized to carry on business as an
adviser or the equivalent under the securities legislation of a jurisdiction of
Canada or a foreign jurisdiction, and (ii) in Ontario, is purchasing a security
that is not a security of an investment fund;

 

o

(r) a registered charity under the Income Tax Act (Canada) that, in regard to
the trade, has obtained advice from an eligibility advisor or an advisor
registered under the securities legislation of the jurisdiction of the
registered charity to give advice on the securities being traded;

 

o

(s) an entity organized in a foreign jurisdiction that is analogous to any of
the entities referred to in paragraphs (a) to (d) or paragraph (i) in form and
function;

 

o

(t) a person in respect of which all of the owners of interests, direct,
indirect or beneficial, except the voting securities required by law are persons
or companies that are accredited investors;

 

o

(u) an investment funds that is advised by a person registered as an advisor or
a person that is exempt from registration as an advisor; or

 

o

(v) a person that is recognized or designated by the securities regulatory
authority or, except in Ontario and Québec, the regulator as (i) an accredited
investor, or (ii) an exempt purchaser in Alberta or British Columbia after this
instrument comes into force;

 



 


--------------------------------------------------------------------------------



- 6 -

 

 

The Subscriber acknowledges and agrees that the Subscriber may be required by
the Company to provide such additional documentation as may be reasonably
required by the Company and its legal counsel in determining the Subscriber's
eligibility to acquire the Shares under relevant legislation.

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
________ day of May, 2007.

If an Individual:

If a Corporation, Partnership or Other Entity:


_________________________________
Signature

_________________________________
Print or Type Name


_________________________________
Print or Type Name of Entity

_________________________________
Signature of Authorized Signatory

_________________________________
Type of Entity

 

 

 

CW1185320.2

 

 

 